department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number telephone number employer_identification_number a u w u e w u o h o n dear we have considered your ruling_request dated date as supplemented by your letters of date and date concerning the federal_income_tax consequences under sec_511 sec_512 and sec_514 of the internal_revenue_code code relating to the proposed sale of your principal place of operations located at address hereinafter referred to as building facts you are exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 for foundation classification purposes you were originally classified as a publicly-supported charity under sec_509 in year you asked the internal_revenue_service the service to reconsider your private_foundation_status consequently on date the service modified your foundation status to reflect an organization described in sec_509 and sec_170 you own the building which is an eight-story office building you conduct activities in part of the building and lease the remainder of the building to unrelated parties for purposes unrelated to your exempt purposes the building is currently encumbered by a deed_of_trust securing a promissory note evidencing a loan in the principal_amount of approximately dollar_figurex the note is a refinancing of earlier loans secured_by the building you obtained the original loan in year to acquire the land on which the building was built that loan has been refinanced several times with the amount borrowed increased at times to cover additional capital expenditures and improvements to the building and operational expenditures your board_of directors has determined that it is in your best interest to sell the building and move to a new location that would better serve your membership ruling requested you have requested the following ruling the sale of building will not result in the imposition of the unrelated_business_income_tax by reason of sec_512 and sec_514 of the code law sec_511 of the code imposes a tax on the unrelated_business_income of an organization described in sec_501 of the code sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 of the code regularly carried on by the organization less certain deductions allowed which are directly connected with the carrying on of such trade_or_business computed with the modifications provided in b of the code sec_512 of the code excludes from the definition of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_512 of the code provides that notwithstanding sec_512 in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_514 of the code defines the term debt- financed property as any property which is held to produce income and with respect to which there is acquisition_indebtedness as defined in section c at any time during the taxable_year or if the property was disposed of during the taxable_year with respect to which there was acquisition_indebtedness at any time during the 12-month_period ending with the date of such disposition sec_514 of the code provides that the term acquisition_indebtedness means with respect to any debt-financed_property the unpaid amount of a the indebtedness incurred by the organization in acquiring or improving such property b the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement or c the indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement sec_514 of the code provides that an extension renewal or refinancing of an obligation evidencing a preexisting indebtedness shall not be treated as the creation of new indebtedness with certain exceptions not applicable in this case sec_514 of the code provides that except as provided in sec_514 the term acquisition_indebtedness does not include indebtedness incurred by a qualified_organization in acquiring or improving any real_property sec_514 of the code defines the term qualified_organization to include an organization described in sec_170 sec_1_514_c_-1 of the regulations provides that an extension renewal or refinancing of an obligation evidencing a preexisting indebtedness is considered as a continuation of the old indebtedness to the extent the outstanding principal_amount thereof is not increased where the principal_amount of the modified obligation exceeds the outstanding principal_amount of the preexisting indebtedness the excess shall be treated as a separate indebtedness for purposes of sec_514 and the regulations thereunder analysis you plan to sell the building your principal place of operations the promissory note secured_by the deed_of_trust that currently encumbers the building manifests the refinancing of an obligation evidencing a preexisting indebtedness under sec_514 of the code and sec_1_514_c_-1 of the regulations the note is considered a continuation of the old indebtedness to the extent the outstanding principal_amount thereof is not increased and is considered a separate indebtedness to the extent the principal_amount of the modified obligation exceeds the outstanding principal_amount of the preexisting indebtedness nevertheless under sec_514 of the code such indebtedness is not acquisition indebtedness’ within the meaning of sec_514 because it was incurred by you - an organization described in sec_170 and hence a qualified_organization within the meaning of sec_514 -to acquire or improve real_property consequently the building is not considered debt-financed_property within the meaning of sec_514 and any gain_or_loss form the sale of the building would be excluded from unrelated_business_taxable_income by operation of sec_512 ruling the sale of building would not result in the imposition of unrelated_business_income_tax under sec_511 of the code because the building is not debt-financed_property within based on the information submitted we rule as follows excluded from unrelated_business_taxable_income by reason of sec_512 the meaning of sec_514 and thus any gain on the sale of the building would be this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative steven grodnitzky manager exempt_organizations technical group sincerely notice enclosure
